Citation Nr: 1011861	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  00-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disability, and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was previously before the Board in September 
2009, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


REMAND

In September 2009, the Board remanded this issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability for further development.  It was 
indicated that the Veteran had not been properly notified of 
the type of evidence necessary to substantiate this claim.  
In particular, the Veteran was not informed the of the 
criteria in effect for new and material evidence claims for 
claims filed prior to August 29, 2001, as the Veteran had in 
this case.  

Thus, the RO or the AMC was instructed to provide the Veteran 
and his representative the required notice in response to his 
claim to reopen, to include notice of the definition of new 
and material evidence found in 38 C.F.R. § 3.156(a) prior to 
August 29, 2001.  Then, the RO or the AMC was to readjudcate 
the issue on appeal, and specifically consider the claim to 
reopen under the provisions of 38 C.F.R. § 3.156(a)(2001).  

The AMC sent the Veteran a notice in October 2009, but the 
letter incorrectly cited the criteria for new and material 
evidence claims as in effect from August 29, 2001, rather 
than the previous criteria that are applicable in this case.  
Also, while the AMC readjudicated the Veteran's claim as 
reflected in the Supplemental Statement of the Case (SSOC) in  
December 2009, there is no indication from the record that 
the AMC applied the correct criteria (the provisions of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001) in 
continuing to deny reopening of the claim.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
Veteran and his representative a letter 
providing all required notice in response 
to his claim to reopen.  The letter 
should specifically advise the Veteran of 
the definition of new and material 
evidence provided under the former 
criteria, 38 C.F.R. § 3.156(a) (2001).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If the 
RO or the AMC is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.  

3.  The RO or the AMC should undertake 
any further development it deems 
appropriate.  

4.  The RO or the AMC should then 
readjudicate the remanded claim.  In 
doing so, the RO or the AMC should 
consider the claim to reopen under the 
provisions of 38 C.F.R. § 3.156(a)(2001).  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


